UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 02-69494 GLOBAL GOLD CORPORATION (Exact name of small business issuer in its charter) DELAWARE 13-3025550 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 555 Theodore Fremd Avenue, Rye, NY 10580 (Address of principal executive offices) (914) 925-0020 (Issuer's telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o . Not applicable. As of November 21, 2011 there were 83,540,475 shares of the issuer's Common Stock outstanding. GLOBAL GOLD CORPORATION Amendment No. 1 to the Quarterly Report on Form 10-Q For the Quarterly Period Ended September 30, 2011 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (the "Amended Filing") amends Global Gold Corporation's (the "Company") Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, originally filed on November 21, 2011 (the "Original Filing"). As disclosed in the Company's Report on Form 8-K, dated April 13, 2012, the Company is required to amend its financial statements for the fiscal quarters ended June 30, 2011 and September 30, 2011 to reflect amounts received pursuant to various agreements relating to the Company's joint venture with Consolidated Resources USA LLC and affiliates as liabilities pending the closing or termination of the contemplated joint venture.The purpose of this filing is to reclassify such amount, $3,687,460 as of September 30, 2011, as a liability under Minority Interest in Joint Venture Pending.See Note 2 and Note 8 of the Company's Unaudited Consolidated Notes to Financial Statements.As a result of this reclassification, Deficit Accumulated During the Development Stage increased by a like amount as did Total Stockholders’ Deficit.In addition, Other Income in the financial statements decreased by $3,612,460 to $0, General and Administrative expense increased by $75,000, Total (Income)Expense increased by the total of $3,687,460, and the Net Loss and Comprehensive Loss increased by $3,687,460.The Net Loss Per Share increased to $0.06. In accordance with Rule 12b-15 under the Exchange Act, each item of the Original Filing that is amended by this Amended Filing is also restated in its entirety, and this Amended Filing is accompanied by currently dated certifications on Exhibits 31.1, 31.2, and 32.1 by the Company’s Chief Executive Officer and Chief Financial Officer.Except as described above, this Amended Filing does not amend, update, or change any items, financial statements, or other disclosures in the Original Filing, and does not reflect events occurring after the filing of the Original Filing.Information not affected by the changes described above is unchanged and reflects the disclosures made at the time of the Original Filing. Accordingly, this Amended Filing should be read in conjunction with the Original Filing and our other SEC filings subsequent to the filing of the Original Filing. 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2011 and as of December 31, 2010 (Audited) 4 Consolidated Statements of Operations for the three months and nine months ended September 30, 2011 and September 30, 2010 and for the exploration stage period from January 1, 1995 (inception) through September 30, 2011 5 Consolidated Statements of Cash Flows for the three months and nine months ended September 30, 2011 and September 30, 2010 and for the exploration stage period from January 1, 1995 (inception) through September 30, 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operation 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 38 SIGNATURES 41 CERTIFICATIONS 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) (Audited) (As Restated - See Note 2) CURRENT ASSETS: Cash $ $ Inventories Tax refunds receivable Prepaid expenses Other current assets TOTAL CURRENT ASSETS LICENSES, net of accumulated amortization of $2,066,392 and $1,842,655, respectively ASSETS HELD FOR SALE, net of accumulated amortization of $540,518 and $498,939, respectively DEPOSITS ON CONTRACTS AND EQUIPMENT PROPERTY, PLANT AND EQUIPMENT, net of accumulated depreciation of $2,710,009 and $2,442,299, respectively $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Wages payable Employee loans Advance from customer Deposit on sale of property Minority interest in joint venture pending - Secured line of credit - short term portion Current portion of note payable to Directors TOTAL CURRENT LIABILITIES SECURED LINE OF CREDIT - LONG TERM PORTION TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock $0.001 par, 100,000,000 shares authorized; 83,040,475 and 79,190,475 at September 30, 2011 and December 31, 2010, respectively, shares issued and outstanding Additional paid-in-capital Accumulated deficit prior to development stage ) ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' DEFICIT ) ) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 4 GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Cumulative amount from January 1, 1995 Three Months Ended Nine Months Ended through September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (As Restated - See Note 2) (As Restated - See Note 2) (As Restated - See Note 2) REVENUES $
